Case 1:18-cv-06476-ARR-PK Document 20 Filed 09/14/20 Page 1 of 2 PageID #: 230



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JOE HAND PROMOTIONS, INC.,
                                                                       2018–CV–06476 (ARR)
                    Plaintiff
                                                                       Opinion & Order
                           — against —
                                                                       Not for electronic or print
 ANGEL L. BENITEZ D/B/A 52 REASONS,                                    publication

                    Defendant.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated August

27, 2020, from the Honorable Peggy Kuo, United States Magistrate Judge. No objections have been

filed. The Court reviews “de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011), aff’d,

472 F. App’x 73 (2d Cir. 2012) (summary order). Where no timely objections have been filed, “the

district court need only satisfy itself that there is no clear error on the face of the record.” Finley v.

Trans Union, Experian, Equifax, No. 17-CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y.

Oct. 24, 2017) (quoting Estate of Ellington ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186,

189 (E.D.N.Y. 2011)). Having reviewed the record, I find no clear error. I therefore adopt the

Report and Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. §

636(b)(1).

        Accordingly, plaintiff’s motion for default judgment is granted, and plaintiff is awarded

damages in the total sum of $20,700, comprised of $6,900 in statutory damages and $13,800 in

enhanced damages. Additionally, plaintiff is awarded $720 in attorney’s fees and $400 in costs.


SO ORDERED.
Case 1:18-cv-06476-ARR-PK Document 20 Filed 09/14/20 Page 2 of 2 PageID #: 231




                                          _______/s/________________
                                          Allyne R. Ross
                                          United States District Judge

Dated:      September 14, 2020
            Brooklyn, New York




                                      2
